DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, claims 1-15, in the reply filed on March 18, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 13 is objected to because of the following informalities:  
In claim 13, line 2, substitute “the first die” with --the first IC die-- before “is attached.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Male et al. (US pub. 2019/0057942; hereinafter “Male”).
Male discloses [Re claim 1] a packaged integrated circuit (IC) device comprising: a first IC die 542 (page 5, paragraph 46); a first layer of adhesive 538 (a dielectric bonding material; page 5, paragraph 44) on a first major surface (top surface) of the first IC die (see fig. 5); an isolation layer 534 (page 5, paragraph 44) over the first layer of adhesive (see fig. 5), the isolation layer having a first major surface (top surface) and a second major surface (bottom surface) (see fig. 5), wherein the second major surface of the isolation layer is between the first layer of adhesive and the first major surface (see fig. 5); a first inductor coil 510a (page 5, paragraph 44) on the first major surface of the isolation layer (see fig. 5); a second layer of adhesive 532 (a dielectric bonding material; page 5, paragraph 44) on the isolation layer 534 (see fig. 5); and a second IC die 542a (page 5, paragraph 47) on the second layer of adhesive 532 (see fig. 5).
Male discloses [Re claim 2] wherein the second IC die 542a is located directly over at least a first portion of the first inductor coil 510a (the inductor coil 510a is embedded in an interconnect layer 514a, and a semiconductor substrate 508a, which is 
Male discloses [Re claim 13] further comprising: a lead frame flag 502 (page 5, paragraph 46), wherein the first IC die 542 is attached to the lead frame flag (page 5, paragraph 46; see fig. 5); wire bonds 518 between the first IC die 542 and a first set of lead fingers 504 (page 5, paragraph 46; see fig. 5); and wire bonds 518a between the second IC die 542a and a second set of lead fingers 503 (page 5, paragraph 47; see fig. 5).

Allowable Subject Matter
Claims 3-12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 recites a second portion of the first inductor coil is not located directly under the second IC die.  
Claim 6 recites further comprising: a second inductor coil on the second major surface of the isolation layer, such that the second inductor coil is between the second major surface of the isolation layer and the first layer of adhesive, wherein the second inductor coil is aligned to the first inductor coil to transfer power between the first and second inductor coils.

Claim 15 recites the second IC die is devoid of inductive coils which communicate with the first inductor coil.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 4, 5 and 7-12 variously depends from claim 3 or 6, so they are objected for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        April 6, 2021